DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12 April 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 14, Han et al. ("Low Dose Detection of Gamma Radiation via Solvent Assisted Fluorescence Quenching", previously cited by Applicant) discloses a radiation detector (abstract) comprising: a fluorescence sensor molecule (PI-Ph corresponding to the "dye", page 5091, left column; DPI-BP, page 5091, right column) which is quenched by the decomposition of a halide compound (HCl is produced upon gamma irradiation from CHCl3, Scheme 1, page 5091). Han does not specify a metal halide that decomposes on exposure to radiation, as claimed.
Claims 5-13 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        13 April 2021